Citation Nr: 0102924	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for prostate 
disability.

3.  Entitlement to service connection for throat disability.

4.  Entitlement to service connection for drug abuse.

5.  Entitlement to service connection for bilateral eye 
disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin disability, to 
include on an Agent Orange basis.

7.  Entitlement to a permanent and total disability rating 
for pension purposes.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
November 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
The veteran testified before the undersigned at a hearing 
held at the RO in November 2000.  Additional evidence was 
submitted at that time, for which a waiver of initial RO 
consideration of the evidence was provided.

The Board notes that the issue of entitlement to service 
connection for residuals of radiation exposure was initially 
developed for appellate review.  At his November 2000 
hearing, however, the veteran clarified that skin disability 
was the disability he believed was due to radiation exposure; 
he did not claim to have any other disability as a residual 
of radiation exposure.  The Board will limit its 
consideration accordingly.



REMAND

The Board notes that the veteran, in a March 1999 statement, 
raised the issue of entitlement to service connection for 
cardiovascular disability, including hypertension.  The 
record reflects that the RO has not adjudicated this issue.

The Board also notes that an unappealed May 1982 rating 
decision denied service connection for skin disability.  An 
unappealed July 1995 rating decision continued the denial of 
service connection for skin disability, and additionally 
denied service connection for skin disability on an Agent 
Orange basis.  Therefore, the claim on appeal with respect to 
skin disability is properly styled on the title page of this 
action as whether new and material evidence has been 
submitted to reopen the claim.  The Board notes that the 
veteran has not been informed of the requirements to reopen 
this claim.

With respect to the claim for service connection for PTSD, 
the record reflects that the veteran was afforded a VA 
psychiatric examination in November 1998, at which time the 
examiner concluded that the veteran did not meet the criteria 
for a diagnosis of PTSD.  The examiner also noted that the 
veteran had not expressed any clearly recognizable stressors; 
his claimed stressors at that time essentially consisted of a 
fear of being ordered to Vietnam.  The record reflects that 
the veteran was thereafter afforded a VA general medical 
examination in December 1998, at which time the examiner, 
stating that the veteran had a history of PTSD, diagnosed the 
veteran with PTSD.  The Board notes that the veteran 
submitted a statement in March 1999 in which he identified 
two additional stressors:  witnessing the decapitation of a 
German motorist in 1970, and witnessing a bar fight in 
Germany involving stabbings.  Under the circumstances, the 
Board is of the opinion that another psychiatric examination 
of the veteran would be helpful in the adjudication of his 
claim.

With respect to the claims for service connection for 
prostate and throat disabilities, the record reflects that 
the RO denied those claims on the basis that the claims are 
not well grounded.  During the pendency of the veteran's 
appeal but after the claims were most recently considered by 
the RO, the Veterans Claims Assistance of Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became 
effective.  This liberalizing law is applicable to the 
appellant's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

With respect to the veteran's claim for service connection 
for drug abuse, the Board points out that while, for claims 
filed after October 31, 1990, compensation may not be awarded 
for disability due to drug abuse, service connection may be 
granted for drug abuse for purposes other than VA 
compensation.  See Barela v. West, 11 Vet. App. 280 (1998).

The Board lastly notes that the veteran reported, at his 
November 2000 hearing before the undersigned, that he is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The decision to award such benefits to 
the veteran, as well as the records upon which any award was 
based, are relevant to the instant appeal and should be 
obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.  The health care providers 
contacted should include the Lattie 
Kemp Hospital.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, the RO 
should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

3.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as copies of the 
record upon which the veteran's 
award or denial of SSA disability 
benefits was based, and copies of 
records associated with any 
subsequent disability determinations 
by the SSA.

4.  The RO should contact the 
veteran and request him to provide 
evidence corroborating his alleged 
stressors he contends caused PTSD, 
such as statements from persons who 
served with him and can attest to 
the alleged incidents.

5.  After completing the above 
actions, the veteran should be 
afforded a VA psychiatric 
examination to determine the nature, 
extent and etiology of any 
psychiatric disorders and any drug 
abuse present.  All indicated 
studies, tests and evaluations 
deemed necessary should be 
performed.  A diagnosis of PTSD 
under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, 
the examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  If drug abuse is diagnosed, 
the examiner should provide an 
opinion as to whether it is at least 
as likely as not that the drug abuse 
is etiologically related to 
psychiatric disease.

The examiner should also comment on 
the impact of any disability 
identified on the veteran's ability 
to obtain and maintain substantially 
gainful employment.  The complete 
rationale for all opinions expressed 
should also be provided.  The 
veteran's claims file, including a 
copy of this REMAND, must be made 
available to the examiner for 
review.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed.

6.  If the above examination results 
in a diagnosis of PTSD due to 
service stressor(s), the RO should 
undertake all indicated development 
to verify the stressor(s) supporting 
the diagnosis.

7.  The RO also should arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any prostate disability.  All 
indicated studies should be 
performed and all findings should be 
reported in detail.  If prostate 
disability is found, the examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the prostate 
disability is etiologically related 
to service.  The examiner should 
also comment on the impact of any 
prostate disability identified on 
the veteran's ability to obtain and 
maintain substantially gainful 
employment.  The rationale for all 
opinions expressed should be 
provided.  The veteran's claims 
file, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.

8.  The RO should also arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any throat disability.  All 
indicated studies should be 
performed and all findings should be 
reported in detail.  If throat 
disability is found, the examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the throat 
disability is etiologically related 
to service.  The examiner should 
also comment on the impact of any 
throat disability identified on the 
veteran's ability to obtain and 
maintain substantially gainful 
employment.  The rationale for all 
opinions expressed should be 
provided.  The veteran's claims 
file, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.

9.  The RO should arrange for the 
veteran to undergo a VA examination 
by a physician with appropriate 
expertise to determine the nature, 
extent and etiology of any eye 
disability.  All indicated studies 
should be performed and all findings 
should be reported in detail.  If 
eye disability is found, the 
examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the eye disability is etiologically 
related to service.  The examiner 
should also comment on the impact of 
any eye disability identified on the 
veteran's ability to obtain and 
maintain substantially gainful 
employment.  The rationale for all 
opinions expressed should be 
provided.  The veteran's claims 
file, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.

10.  The RO should arrange for the 
veteran to undergo a VA examination 
by a physician with appropriate 
expertise to determine the nature, 
extent and etiology of any 
cardiovascular disability, including 
hypertension.  All indicated studies 
should be performed and all findings 
should be reported in detail.  If 
cardiovascular disability is found, 
the examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the disability is etiologically 
related to service.  The examiner 
should also comment on the impact of 
any cardiovascular disability 
identified on the veteran's ability 
to obtain and maintain substantially 
gainful employment.  The rationale 
for all opinions expressed should be 
provided.  The veteran's claims 
file, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.

11.  Thereafter, the veteran should 
be afforded VA general medical, 
orthopedic and gastroenterological 
examinations by physicians with 
appropriate expertise to determine 
the current nature and severity of 
any other currently present 
disorders.  All necessary tests and 
studies, including any other special 
examinations deemed warranted, 
should be conducted, and all 
findings should be reported in 
detail.  With respect to any 
orthopedic disabilities identified, 
the orthopedic examiner should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The specific 
functional impairment due to pain 
should be identified, and the 
examiner should be requested to 
assess the extent of any pain.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should also be 
described.  Each of the examiners 
should comment on the impact of the 
veteran's disabilities on his 
ability to obtain and maintain 
substantially gainful employment.  
The complete rationale for all 
opinions expressed should also be 
provided.  The claims file, 
including a copy of this REMAND, 
must be made available to and 
reviewed by the examiners.  The 
examination reports are to reflect 
that a review of the claims folder 
was made.  The examination reports 
must be typed.

12.  Thereafter, the RO should 
review the claims file and ensure 
that the above development has been 
conducted and completed in full.  
Then, the RO should undertake any 
further actions required to comply 
with the Veterans Claims Assistance 
Act of 2000.  

13.  The RO should then adjudicate 
the issue of entitlement to service 
connection for cardiovascular 
disability, to include hypertension; 
readjudicate the issues of 
entitlement to service connection 
for PTSD, prostate disability, 
throat disability, drug abuse and 
bilateral eye disability; 
readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim for 
service connection for skin 
disability, to include on an Agent 
Orange basis; and readjudicate the 
issue of entitlement to a permanent 
and total disability rating for 
pension purposes.  

In readjudicating the claim for a 
permanent and total disability 
rating for pension purposes, current 
ratings should be assigned for each 
of the veteran's disabilities under 
the Rating Schedule.  Roberts v. 
Derwinski, 2 Vet. App. 387 (1992).  
The RO should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain 
on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The evaluations assigned for the 
veteran's disabilities which can be 
considered for pension purposes 
should be combined under the 
combined ratings table of the Rating 
Schedule.  38 C.F.R. § 4.25 (2000).  
The RO should then consider whether 
the veteran is unemployable under 
what the Court has referred to as 
the "average person" test provided 
under 38 U.S.C.A. § 1502(a)(1) (West 
1991) and 38 C.F.R. § 4.15 (2000).  
Talley v. Derwinski, 2 Vet. App. 282 
(1992).

If the claim for a permanent and 
total disability rating for pension 
purposes remains denied, the RO 
should consider whether both the 
percentage requirements under 38 
C.F.R. § 4.16 (2000) and the 
permanency requirement under 38 
C.F.R.      § 4.17 (2000) are met, 
and if so, whether the veteran is 
unemployable as a result of what the 
Court has referred to as "lifetime" 
disabilities.  Brown v. Derwinski, 2 
Vet. App. 444 (1992).  

If it is determined that the veteran 
does not meet the percentage 
requirements under 38 C.F.R. § 4.16, 
the RO should again consider whether 
the veteran nevertheless meets the 
criteria for a determination of 
"unemployability" under 38 C.F.R. § 
3.321(b)(2) (2000).

14.  If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, or if a 
timely Notice of Disagreement is 
received with respect to any other 
matter, the RO should issue a 
Supplemental Statement of the Case 
for the issues on appeal, and inform 
the veteran of any issue with 
respect to which further action is 
required to perfect an appeal.  The 
veteran and his representative 
should be afforded an appropriate 
opportunity to respond.  The 
Supplemental Statement of the Case 
should provide the appropriate 
regulations pertaining to new and 
material evidence and should contain 
an explanation of the RO's latest 
deliberations under all of the 
foregoing criteria of the "average 
person" and "unemployability" 
standards.  The Supplemental 
Statement of the Case should contain 
the criteria of the Rating Schedule 
under which each of the veteran's 
ratable disabilities has been 
evaluated, if not previously 
provided.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


